Citation Nr: 0614068	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertensive arteriosclerotic heart disease.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for gout.  

3.  Entitlement to service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
rating decisions of the Manila, the Republic of the 
Philippines, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2003.  A transcript of the 
hearing has been associated with the claims file.  

The issues of service connection for diabetes mellitus and 
arteriosclerotic heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertensive arteriosclerotic 
heart disease and gout was denied in a September 1993 rating 
decision.  The veteran did not appeal.  

2.  Since the prior rating decision, evidence regarding 
gout/gouty arthritis is cumulative.  

3.  Since the September 1993 report in the rating decision, 
there is evidence of in-service elevated blood pressure and 
in-service evidence to rule out inferolateral ischemia.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which denied 
entitlement to service connection for gout is final.  
Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103.  

2.  The September 1993 rating decision denying service 
connection for arteriosclerotic heart disease is final.  New 
and material evidence has been received and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In September 2002 and June 2004, 
the veteran was sent VCAA notification.  The September 2002 
VCAA letter pertaining to service connection for diabetes 
mellitus predated the unfavorable decision on that issue.  
The June 2004 VCAA letter regarding reopening claims did not 
predate the initial unfavorable decision.  Although the 4th 
and 5th elements were not addressed, the Board herein is not 
reopening the claim for gout; thus, that matter is moot with 
no prejudicial error as addressed below.  Since the Board is 
reopening the claim for service connection for cardiovascular 
disease, any VCAA error is harmless.

The notice of VCAA in regard to reopening the claims did not 
predate initial adjudication of the claim.  However, the 
claimant was provided notice which was adequate.  Following 
the June 2004 notice, the January 2006 supplemental 
statements of the case constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in September 2002 and June 
2004.  These letters notified the claimant of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claim.

The claimant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  Despite the inadequate notice provided to the veteran 
on these latter two elements in regard to service connection, 
the Board finds no prejudice to the claimant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  In that regard, as 
the Board concludes that since the claim is not reopened, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Further, the Board observes that the claimant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  There are VA and private examination reports of 
record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual Background

In September 1993, the AOJ denied the veteran's claims of 
entitlement to service connection for hypertensive 
arteriosclerotic heart disease and gout.  The decision noted 
that the evidence did not show gout or hypertensive 
arteriosclerotic heart disease during service or within the 
initial post-service year.  

The AOJ, by rating decision dated in March 2003, denied 
reopening the claim of entitlement to service connection for 
hypertensive arteriosclerotic heart disease and gout.  The 
veteran perfected an appeal of the AOJ's March 2003 denial of 
reopening the claims.  

The evidence of record at the time of the September 1993 
rating decision was as follows:

An October 1967 service entrance examination report shows the 
endocrine system, upper and lower extremities, feet, spine 
and musculoskeletal system, lungs and chest, heart, and 
vascular system were normal.  Neurological examination was  
normal.  Blood pressure was 130/84.  On the accompanying 
medical history, the veteran denied having or having had 
swollen or painful joints, palpitation or pounding heart, and 
arthritis or rheumatism.  In April 1970 blood pressure was 
108/68.  A September 1973 report of examination shows the 
endocrine system, upper and lower extremities, feet, spine 
and musculoskeletal system, lungs and chest, heart, and 
vascular system were normal.  Neurological examination was 
normal.  Blood pressure was 132/74.  

In a June 1977 questionnaire, the veteran denied having or 
having had high blood pressure and heart disease.  An April 
1979 record of treatment record reflects complaints of high 
blood pressure.  A heart murmur was noted.  Blood pressure 
was 122/88 supine and 128/88 standing.  Electrocardiograph 
(ECG) was normal.  The assessment was possible hypotension 
when rising from a supine position.  Blood pressure in 
January 1983 was 132/90.  On a March 1982 questionnaire, the 
veteran denied having or having had high blood pressure and 
heart disease.  In an August 1984 examination report, weight 
loss was recommended.  Blood pressure was 126/78.  The 
impression on ECG in August 1984 was normal sinus rhythm, 
rule out inferolateral ischemia.  Blood pressure in February 
1986 was 115/90.  

A June 1986 examination report shows that the endocrine 
system, upper and lower extremities, feet, spine and 
musculoskeletal system, lungs and chest, heart, and vascular 
system were normal.  Neurological examination was normal.  
Blood pressure was 132/90.  On the accompanying medical 
history he denied having or having had pain or pressure in 
the chest, palpitation or pounding heart, heart trouble, and 
high or low blood pressure.  He indicated he had or had had 
swollen or painful joints and cramps in his legs, and a 
painful or trick shoulder or elbow.  The examiner noted a 
painful elbow had completely resolved.  

A July 1987 separation examination report shows that the 
endocrine system, upper and lower extremities, feet, spine 
and musculoskeletal system, lungs and chest, heart, and 
vascular system were normal.  Neurological examination was 
normal.  Blood pressure was 120/80.  An increased cholesterol 
diet was noted.  He denied having or having had swollen or 
painful joints, pain or pressure in the chest palpitation or 
pounding heart , heart trouble, high or low blood pressure, 
cramps in his legs, arthritis, rheumatism, or bursitis.  An 
ECG in January 1993 showed inferolateral wall ischemia.  

On VA examination in January 1993, a history of recurrent 
joint pains and swelling of the big toe since 1967 was noted.  
The veteran denied a history of elevated blood pressure.  The 
etiology of three episodes of loss of consciousness from 1976 
to1977 was noted to be unknown.   The musculoskeletal system 
was normal.  The relevant diagnosis was hypertensive 
arteriosclerotic heart disease and inferolateral wall 
ischemia, not in failure.  

In correspondence received in March 1993, the veteran's 
siblings stated that they lived with the veteran from 
December 1982 to August 1987.  They stated that during that 
time, he had symptoms to include, shortness of breath, 
hypertension, and swelling and itching of his hands.  They 
added that he was overweight and complained of high blood 
sugar, cholesterol and uric acid measurements.  

A March 1993 private treatment record reflects the veteran 
was under treatment for asthma.  Dizziness was noted.  Slight 
weakness of the upper and lower extremities was noted.  

The evidence added to the record since the prior final denial 
is as follows:  In an August 2001 letter, the veteran's 
private physician stated that he had been treating the 
veteran since May 2000 for chest pain, dizziness and high 
blood pressure, pain in the muscles and difficulty walking.  
The relevant diagnoses were essential hypertension Stage III 
and coronary artery disease.  A November 2002 letter includes 
diagnoses of hypertensive cardiovascular disease and gouty 
arthritis.  

At a personal hearing in November 2003, the veteran testified 
that he had an onset of gout between 1983 and 1985.  
Transcript (2003).  He indicated that he passed out during 
service.  Id.  

Criteria

Prior unappealed decisions are final.  A claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005). 

Analysis

The issue of service connection for arteriosclerotic heart 
disease and gout was previously addressed and denied by the 
AOJ in September 1993.  At the time of the prior decision, 
the record included the service medical records, statements 
from the veteran, and post service VA and private medical 
records.  

The evidence was reviewed and service connection for 
arteriosclerotic heart disease and gout was denied.  
38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record established 
that the veteran had arteriosclerotic heart disease.  There 
was no evidence of gout in service or within the initial post 
service year.  

Service medical records are negative for findings or a 
diagnosis of gout.  The September 1993 rating decision 
specifically noted that service medical records were negative 
for gout.  The decision further noted post service diagnoses 
of hypertensive arteriosclerotic heart disease in 1993.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for 
arteriosclerotic heart disease and gout.  The evidence 
submitted since the prior final denial in September 1993 is 
not new and material in regard to gout.  Essentially, the 
evidence added to the record since the September 1993 rating 
decision consists of a VA examination report, private 
records, and the veteran's statements.  At the time of the 
prior denial there was no evidence of gout in service or 
within one year after separation.  There remains no evidence 
of gout during service or within the initial post service 
year.  Thus, the records added to the record showing 
diagnoses of gout/gouty arthritis are not new and material.  
The fact that he had post service gout had previously been 
established.  

Based on the reason for the prior denial for service 
connection for gout, (no disease or injury in service), the 
Board finds that the evidence submitted in support of the 
application to reopen is not new and material.  More 
specifically, the evidence submitted since the prior denial 
does not reflect in service gout or within the initial post 
service year.  The Board finds that the evidence submitted in 
support of the application to reopen is cumulative.  The 
evidence added to the file since the final prior rating 
decision in September 1993 is not new and material.  
Consequently, the application to reopen the claim for service 
connection for gout is denied.  

Service connation for hypertensive arteriosclerotic heart 
disease was previously addressed by the AOJ.  According to 
the September 1993 rating decision, there was no evidence of 
arteriosclerotic heart disease claimed, treated, or diagnosed 
during service.  Our review includes a 1979 report and an 
August 1984 assessment to rule out inferolateral ischemia.  
Clearly, this evidence, unreported by the AOJ was either 
misread, misunderstood, or added to the record since the AOJ 
determination.  In view of the fact of post service evidence 
of inferolateral wall ischemia, the claim is reopened.  


ORDER

The application to reopen the claim for service connection 
for arteriosclerotic heart disease is granted.  

The application to reopen the claim for service connection 
for gout is denied.  


REMAND

The veteran asserts that post service evidence of 
inferolateral wall ischemia is related to service.  There is 
insufficient evidence the make a determination in this 
regard.  

In regard to diabetes mellitus, in light of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the AOJ must advise 
the veteran of the rating criteria so as to invoke the 
presumptive service connection provisions.  

The veteran has a diagnosis of diabetes mellitus.  Service 
medical records reflect he served aboard ships, to include 
the USS Butte in September 1973, the USS Tuscaloosa in 1976, 
and the USS Dixon.  A June 2003 report of contact reflects 
the veteran stated that he had never actually set foot in 
Vietnam.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the issue in 
regard to arteriosclerotic heart disease 
for a VA cardiovascular opinion.  The 
examiner should respond to the following:  
Is there any relationship between any 
current cardiovascular diagnosis and the 
in-service findings, including the August 
1984 electrocardiogram (ECG) to rule out 
inferolateral ischemia or the murmur or 
elevated blood pressure?  

2.  The AOJ must address the issue of 
entitlement to service connection for 
cardiovascular disease de novo, assuming a 
compliant VCAA notice.

3.  A VCAA notice that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) should be issued.  
Specifically, the rating for diabetes must 
be addressed.  The AOJ must advise the 
veteran of the rating criteria for 
diabetes mellitus.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


